Citation Nr: 0907054	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  99-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lung cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1966 to November 1968 and from July 1991 to January 
1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2004 and in March 2006, the Board the claim for 
additional development. 

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


REMAND

In September 2003, the Veteran appeared at a hearing before a 
Veterans Law Judge who has since retired from the Board.  For 
this reason, the Board sent the Veteran a letter which 
afforded him the opportunity for another hearing.

In January 2009, the Veteran requested a hearing before a 
Veterans Law Judge at the Regional Office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before 
a Veterans Law Judge at the Regional 
Office. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


